Citation Nr: 0932578	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  04-01 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for temporal 
mandibular joint (TMJ) disability, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1970 to August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which partially granted the benefit sought 
on appeal.  In the October 2003 rating decision, the RO 
increased the noncompensable rating previously assigned to 
the Veteran's service-connected TMJ disability to 10 percent 
disabling; the disability was originally granted service 
connection in a January 1981 rating decision.  The Veteran's 
disagreement with the denial of a greater increased rating 
led to this appeal.  See 38 C.F.R. § 20.201.  The Veteran 
subsequently perfected an appeal of the issue.  See 38 C.F.R. 
§ 20.200.

The Veteran testified before the undersigned Veterans Law 
Judge in July 2006.  A copy of the transcript of this hearing 
has been associated with the claims file.  

This matter was previously remanded by the Board in January 
2007 for further evidentiary development, to include a VA 
examination, which has been completed, and to obtain any 
outstanding medical records since 2005.  As explained below, 
the purposes of this remand have been met.  

The November 2001 VA examination noted that the Veteran's 
teeth began falling out in 1994 following exploratory surgery 
of his jaw in 1987.  The Board refers a claim for secondary 
service connection for loss of teeth due to loss of substance 
of body of maxilla or mandible without loss of continuity to 
the RO for appropriate action.  

The issue of whether the Veteran is entitled to a separate 
compensable rating for left facial paralysis secondary to his 
TMJ disability is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; and the RO has obtained all relevant 
evidence to the extent possible.  

2.  For the period from September 19, 2000 to November 4, 
2008, the Veteran's TMJ disability with a history of 
bilateral joint exploration and disc repositing on the left 
was manifested by painful movement of the jaw, particularly 
when chewing, but it was not productive of arthritis, 
limitation of lateral excursion or limitation of inter-
incisal motion to 40 mm or less.  

3.  For the period beginning November 5, 2008, the Veteran's 
post-operative bilateral TMJ disability has been manifested 
by pain and limitation of inter-incisal motion that more 
nearly approximates to 30 mm; there is no X-ray evidence of 
arthritis or clinical evidence of limitation of lateral 
excursion.  (Left facial nerve symptoms are addressed in the 
remand below.)   


CONCLUSIONS OF LAW

1.  For the period from September 19, 2000 to November 4, 
2008, the criteria for an evaluation in excess of 10 percent 
for a bilateral post-operative TMJ disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.150, Diagnostic Code (DC) 9905 (2008).  

2.  For the period beginning November 5, 2008, the criteria 
for an evaluation of 20 percent for a bilateral post-
operative TMJ disability, but no more than 20 percent, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.150, DC 9905 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A.  §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
VCAA provides, among other things, for notice and assistance 
to VA claimants under certain circumstances.  VA has issued 
final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3 159(b), VCAA notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  The Veteran was issued 
VCAA notification letters in May 2001, August 2003, October 
2005, and February 2007.  The Veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate his claim; the information and evidence that VA 
will seek to provide; and the information and evidence the 
claimant is expected to provide.  

The instant claim before the Board is a claim for an 
increased rating.  In Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the United States Court of Appeals for Veterans 
Claims (Court) detailed the notification requirements in 
increased rating claims.  In Vazquez-Flores, the Court found 
that, at a minimum, adequate VCAA notice requires that VA 
notify the claimant that to substantiate such a claim: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In December 2003 the Veteran received a statement of the case 
that included the applicable rating criteria.  The February 
2007 VCAA letter provided notice of how disability ratings 
are determined and the types of evidence that establish 
entitlement to an increased rating.  It is also pertinent to 
note that a rating for TMJ is merely based upon limitation of 
motion of the jaw (inter-incisal and lateral excursion ranges 
of motion--see 38 C.F.R. § 4.124a, DC 8207), and the Veteran 
has demonstrated actual knowledge of what is required to 
substantiate the claim in question.  See e.g., Veteran's 
January 2004 substantive appeal (VA Form 9); transcript of 
Board hearing testimony presented by the Veteran before the 
undersigned in July 2006; and appellant's July 2009 post-
remand brief.  See also Vazquez-Flores, 22 Vet. App. at 48 
("(a)ctual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The May 2001 and August 
2003 VCAA letters were issued before the October 2003 
decision on appeal.  However, the Vazquez-Flores notice was 
not timely.  The RO cured the timing defect by providing a 
June 2009 supplemental statement of the case (SSOC).  The 
Court has held recently that a SSOC that complies with 
applicable due process and notification requirements 
constitutes a readjudication decision.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III).  
As the SSOC complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).  

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.  
Neither the Veteran nor his representative has pled error 
with respect to content or timing of VCAA or Vazquez notice.  
It is pertinent to note that, while the U.S. Court of Appeals 
for the Federal Circuit previously held that any error in 
VCAA notice should be presumed prejudicial, and that VA must 
bear the burden of proving that such an error did not cause 
harm (Sanders v. Nicholson, 487 F.3d 881 (2007)), the U.S. 
Supreme Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.   The 
Supreme Court in essence held that-except for cases in which 
VA has failed to meet the first requirement of 38 C.F.R. § 
3.159(b) by not informing the claimant of the information and 
evidence necessary to substantiate the claim-the burden of 
proving harmful error must rest with the party raising the 
issue, the Federal Circuit's presumption of prejudicial error 
imposed an unreasonable evidentiary burden upon VA and 
encouraged abuse of the judicial process, and determinations 
on the issue of harmless error should be made on a case-by-
case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes VA 
medical records, including reports of dental examinations in 
November 2001, September 2003, June 2007, November 2008, and 
April 2009, which provided findings that are adequate for 
rating purposes.  After a review of this evidence, the Board 
finds that the medical records provide competent, non-
speculative evidence regarding the current severity of the 
Veteran's TMJ disability.  As noted above, a rating for TMJ 
is based upon limitation of jaw motion and the cited 
examinations included range of motion findings.  Under these 
circumstances, there is no duty to provide another 
examination or a medical opinion.  38 C.F.R. §§ 3.326, 3.327 
(2008).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and to assist the Veteran in the 
claim under consideration.  Adjudication of the claim for an 
increased rating at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the Veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

While the Veteran's entire history is reviewed when making a 
disability determination, where service connection has 
already been established and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are appropriate 
for an increased rating claim, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

DC 9905 provides for rating of limitation of motion of 
temporomandibular articulation.  First, inter-incisal range 
from 0 to 10 mm is rated 40 percent disabling.  Inter-incisal 
range from 11 to 20 mm is rated 30 percent disabling.  Inter-
incisal range from 21 to 30 mm is rated 20 percent disabling.  
Inter-incisal range from 31 to 40 mm is rated 10 percent 
disabling.  Second, range of lateral excursion from 0 to 4 mm 
is rated 10 percent disabling.  As noted, ratings for limited 
inter-incisal movement shall not be combined with ratings for 
limited lateral excursion.  38 C.F.R. § 4.150, DC 9905 
(2008).  

The Board notes that, in rating musculoskeletal disabilities, 
it is appropriate to consider additional limitation of 
function due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Factual Backround

The Veteran contends, in essence, that his TMJ disability has 
worsened and warrants a higher rating.  

In November 2001, the Veteran had a VA examination in which 
he stated his jaw disorder began in 1971 in service when he 
sustained trauma from the scaffolding with which he was 
working.  In 1982 on oral surgeon diagnosed him as having TMJ 
disability and X-rays showed spurring of the TMJs with slight 
right lateral deviation of the mandible.  In August 1987 he 
underwent exploratory surgery of his right TMJ and later on 
his left as well, with disc repositing, as the symptoms 
became more bilateral.  In 1994 he reported his filling(s) 
started falling down and his upper dentures no longer fit 
properly.  Since that time, he has had TMJ pain, particularly 
when eating.  On palpitation of his maxillary bones and lower 
mandible, the Veteran had no tenderness.  He could open his 
mouth fully without limitation.  He had a discernable 
tenderness to palpitation over his bilateral TMJ.  However, 
there was no crepitation with range of motion.  He was 
diagnosed as having bilateral TMJ syndrome post bilateral 
joint exploration with disc repositing on the left.  

The Veteran's September 2003 VA examination revealed no 
inter-incisal limitation of range of motion.  However, the 
Veteran claimed discomfort on movement.  He had 18 missing 
teeth, but the examiner stated that they could be replaced 
with a prosthesis.  The examiner found no bone loss and 
diagnosed him as having TMJ disability with pain during 
extensive movement of his [jaw].  

An April 2005 VA neurology treatment record noted that the 
Veteran's TMJ was tender bilaterally, but it was worse on the 
left.  The Veteran opened his mouth with pain and limitation.  

In August 2005, the Veteran sought VA treatment for a stroke.  
He had intermittent numbness on his left side.  

In July 2006, the Veteran sought VA treatment for 
intermittent swelling in his posterior right mandible.  The 
soft tissue was examined, and his buccal cheek appeared 
nontender and there were no signs of swelling.  There were no 
significant X-ray findings.  In March 2007 he complained of 
left mandibular buccal discomfort when chewing.  

In June 2007, during the Veteran's VA examination, he 
complained of swelling in his right mandible and clicking in 
his left TMJ, but there was no physical or radiologic 
evidence of swelling.  The examiner found 6 mm impaired right 
lateral movement with a greater than 50 percent chance that 
it impaired the masticator on the right side.  The Veteran's 
24 missing teeth had been replaced by full upper and partial 
lower dentures, which were serviceable and functioning.  The 
examiner found no inter-incisal limitation of range of motion 
as well as no additional loss due to pain or flare-up.  

The Veteran's November 5, 2008 VA examination showed that his 
TMJ surgical scars were not readily visible and there were no 
symptomatic or functional limitations noted.  He has lost all 
his maxillary teeth and the mandibular molars, but they have 
been and are replaceable by prosthetics.  His inter-incisal 
range of motion was approximately 30-37 mm.  His left lateral 
excursion movement was 0 to 9 mm, and his right lateral 
excursion movement was 0 to 3 mm.  His functional impairment 
was rated as mild, approximately 25 percent.  He had some 
dietary changes due to pain and clicking.  The examiner could 
not distinguish whether the left facial symptoms were related 
to his service-connected post-surgical TMJ disability.  The 
examiner opined that it is less likely than not that the 
Veteran has additional loss of movement due to pain of his 
TMJ disability.  

In April 2009, after a review of the claims file and finding 
the same measurements of range of movement as in the previous 
examination, the dental examiner diagnosed the Veteran as 
having mild masticatory function impairment with some dietary 
changes.  There was no jaw displacement.  The examiner could 
not distinguish whether the left facial symptoms were related 
to the service-connected post-surgical TMJ disability or due 
to his recent strokes.  (The question of whether a separate 
compensable rating is warranted is addressed in the remand 
below.)  He opined that it is less likely than not that the 
Veteran has additional loss of movement due to pain, excess 
weakness, fatigability, incoordination, or any other relevant 
symptoms or signs attributable to his TMJ disability.  TMJ 
surgical scars were not readily visible, and there were no 
symptomatic or functional limitations noticed.  

In April 2009, during a neurological examination, the Veteran 
reported a history of recent strokes that began in August 
2005.  In 2007 he had loss of vision in his right eye; he was 
diagnosed with 100 percent blockage of his carotid on the 
right side and 75 percent blockage on the left.  His current 
symptoms were related to pain in his right side just above 
his right upper lip area and also sometimes above his right 
eye area.  He also reported pain due to his dentures not 
fitting properly and pain in his right and left jaw.  The 
examiner did not find any evidence of any muscle weakness in 
the face as related to the frontalis, temporalis, masseter, 
or buccinators.  The Veteran was diagnosed as having 
amaurosis fugax of the right eye and residuals of right 
carotid endarterectomy.  The examiner opined that the 
symptoms the Veteran currently has as related to pain in his 
jaw and right side of the face are less likely than not 
residual of his stroke and more likely than not residual of 
the TMJ symptoms that he has.  The Veteran did not have any 
facial weakness as a residual of TMJ symptoms.  

Analysis

In weighing the Veteran's testimony and statements and VA 
treatment records and examinations, the Board concludes that 
the preponderance of the evidence is against a rating higher 
than 10 percent for bilateral post-operative TMJ disability 
for the period from September 19, 2000 to November 4, 2008.  
38 C.F.R. § 4.150, DC 9905.  During the November 2001 VA 
examination the Veteran complained of TMJ pain when eating, 
but he could open his mouth fully without limitation.  In 
September 2003, the Veteran's VA examination results showed 
that he had no loss inter-incisal limitation of range of 
motion; he only experienced pain during extensive movement.  
(Emphasis added.)  The only report of limitation was in an 
April 2005 VA neurology treatment record, but this was not 
found in any contemporaneous dental record.  In fact, the 
June 2007 VA examination found that the Veteran had no inter-
incisal limitation of range of motion as well as no 
additional loss due to pain or flare-up.  

In view of the foregoing, the Board finds that, for the 
period from September 19, 2000 to November 4, 2008, the 
Veteran's TMJ disability with a history of bilateral joint 
exploration and disc repositing on the left was manifested by 
painful movement of the jaw, particularly when chewing, but 
it was not productive of arthritis, limitation of lateral 
excursion or limitation of inter-incisal motion to 40 mm or 
less.  

However, the Board concludes that a 20 percent rating for the 
Veteran's service-connected TMJ disability, but no more than 
a 20 percent, is warranted from the date of a VA examination 
on November 5, 2008.  See 38 C.F.R. § 4.150, DC 9905; Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In the November 2008 and 
April 2009 VA examinations, the Veteran was found to have an 
inter-incisal range of motion from 30 to 37 mm.  
Notwithstanding observations from the clinicians pertaining 
to absence of additional motion due to pain and other 
symptoms, the Board finds that with consideration of the 
Veteran's consistent and long-standing complaints of pain 
with chewing, which has required dietary changes, 38 C.F.R. 
§ 4.40 and DeLuca, supra, along with 38 C.F.R. § 4.7, the 
limitation of inter-incisal motion from November 5, 2008 more 
nearly approximates to 30 mm., which supports a 20 percent 
rating under DC 9905.  

In order to obtain a 30 percent rating, the Veteran's inter-
incisal range of motion would have to be between 11 and 20 
mm.  38 C.F.R. § 4.150, DC 9905.  The Board has considered 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  Although the Veteran has consistently 
complained of pain when chewing and moving his jaw, the June 
2007, November 2008, and April 2009 VA examinations concluded 
that he did not have any additional limitation of motion due 
to pain and the April 2009 VA examination found he also did 
not have excess weakness, fatigability, incoordination, or 
any other relevant symptoms or signs attributable to his TMJ 
disability.  Based on the foregoing range of motion, the 
Veteran's service-connected TMJ disability clearly does not 
meet the criteria for the next highest evaluation of 30 
percent for the period from November 5, 2008.    

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the Veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(2007).  There has been no showing by the Veteran that his 
service-connected TMJ disability has necessitated frequent 
hospitalizations; in fact he has specifically denied 
hospitalizations.  The current rating for the Veteran's TMJ 
disability takes into account some industrial impairment; the 
degree of disability shown is not beyond that contemplated by 
the rating schedule or consistent with marked interference 
with employment.  Thus, the criteria for submission for 
consideration of an extraschedular rating for TMJ disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996);  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The Board has considered the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b).  However, the preponderance of the 
evidence is against a rating in excess of 10 percent for TMJ 
disability for the period from September 19, 2000 to November 
4, 2008; and while the evidence supports a 20 percent rating 
from November 5, 2008, the preponderance of the evidence is 
against a rating in excess of 20 percent from that date.  
Under such circumstance, the benefit of the doubt doctrine 
does not apply to these aspects of the appeal.  Id.; see also 
Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant");Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).


ORDER

For the period from September 19, 2000 to November 4, 2008, 
entitlement to a rating in excess of 10 percent for a post-
operative bilateral TMJ disability is denied.  

For the period beginning November 5, 2008, entitlement to a 
rating of 20 percent for a post-operative bilateral TMJ 
disability, but no more than 20 percent, is granted, subject 
to the rules and regulations governing the payment of VA 
monetary benefits.  


                                                             
REMAND

As noted above, the April 2009 VA examiner could not 
distinguish whether the Veteran's left facial symptoms were 
related to the service-connected post-surgical TMJ disability 
or due to his recent strokes.  Following a neurological 
examination, this latter examiner opined that the Veteran's 
pain in his jaw and right side of the face symptoms are less 
likely than not residuals of his stroke and more likely than 
not residuals of the TMJ symptoms that he has.  (Emphasis 
added.)  Such evidence arguably raises a claim for secondary 
service connection that should be referred to the RO for 
development and adjudication rather than be the subject of a 
remand.  38 C.F.R. § 3.310.  However, there is also legal 
support for remanding this matter, to determine if a separate 
compensable rating is warranted.  Medical evidence is 
required to permit the Board to determine the degree of 
disability attributable to the service-connected as opposed 
to the nonservice-connected disorder.  See Waddell v. Brown, 
5 Vet. App. 454 (1993).  In Mittleider v. West, 11 Vet. App. 
181 (1998), the Court held that regulations require that when 
examiners are not able to distinguish the symptoms and/or 
degree of impairment due to a service-connected disability 
(here bilateral TMJ syndrome) from any other diagnosed 
disorder (in this case nonservice-connected left facial 
symptoms), VA must consider all symptoms in the adjudication 
of the claim.  There is competent evidence that indicates it 
is more likely than not that the Veteran's left facial 
symptoms are associated with his bilateral TMJ disability.  
It is pertinent to note that separate disability ratings may 
be assigned for distinct disabilities resulting from the same 
injury when the symptomatology for one condition is not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).

In view of the foregoing, this matter is REMANDED for the 
following action:

1.   With respect to the claim for a 
separate compensable rating for symptoms 
of the left side of the face (left facial 
paralysis) associated with the Veteran's 
service-connected bilateral TMJ 
disability, provide the Veteran with VCAA 
notice that is compliant with the current 
notice requirements for increased ratings 
as set forth in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Specifically the 
Veteran should be provided notice of the 
following:

That he should submit evidence of not 
only a worsening or increase in severity 
of his condition (left facial paralysis), 
but also of the affect such worsening or 
increase in severity has had on his 
employment and daily life.

The relevant rating criteria under which 
facial paralysis is evaluated is found in 
38 C.F.R. § 4.124a, Diagnostic Code (DC) 
8207, which pertains to the 7th cranial 
nerve.  Such rating is dependent upon the 
relative loss of innervation of the 
facial muscles.  Under DC 8207, a 10 
percent rating is warranted if there is 
moderate incomplete paralysis of the 
seventh (facial) cranial nerve.  A 20 
percent rating is warranted if there is 
severe incomplete paralysis.  A 30 
percent rating is warranted if there is 
complete paralysis of the nerve.

2.  Thereafter, adjudicate the claim for 
a separate compensable rating for 
symptoms of the left side of the face or 
left facial paralysis associated with the 
Veteran's service-connected bilateral TMJ 
disability.  If the claim is denied or 
not granted to the Veteran's 
satisfaction, a supplemental statement of 
the case should be issued to the Veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


